lN THE SUPREME COURT OF PENNSYLVANIA
EASTERN DlSTR|CT

|N RE: ASBESTOS PRODUCTS : No. 110 El\/l 2017
LlAB|L|TY L|TlGATlON (NO. V|) '

CRANE CO,
Appellant

ORDER

PER CUR|AM

vAND NOW, this 26th day of October, 2017, the Petition for Certification of
Question of LaW submitted by the United States Court of Appeals for the Third Circuit is
GRANTED. This Court shall consider the following issues:

Whether, under Pennsylvania law,.a manufacturer has a duty to Warn

about the asbestos-related hazards of component parts it has neither
manufactured nor supplied?

lf such a duty exists, What is the appropriate legal test to determine
Whether the company is in fact liable for failing to Warn about the risks of
asbestos?

The parties are directed to submit briefs limited to these issues in accordance
With the briefing schedule established by the Prothontary. The matter shall be listed for

oral argument